                                                                                   FILED
                                                                            Scott L. Poff, Clerk
                                                                         United States District Court

                                                                  By Ericka Sharpe at 2:45 pm, Nov 29, 2018


                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION
BRADFORD E. MOSS,                  )
                                   )
      Plaintiff,                   )
                                   )
v.                                 )           CV418-049
                                   )
NANCY A. BERRYHILL, Acting         )
Commissioner of Social Security,   )
                                   )
      Defendant.                   )

                                   ORDER

      Plaintiff filed his Complaint seeking review of a final decision of the

Commissioner of Social Security and motion to proceed in forma pauperis

(IFP) in March 2018. Docs. 1 & 2. The Court, after screening, granted

IFP and permitted his Amended Complaint to be served by the United

States Marshal. Docs. 5 & 8. Plaintiff was also served with this Court’s

General Order in Social Security Appeals, which sets forth the briefing

schedule and requirements to which all Social Security appeal plaintiffs

(whether pro se or represented by counsel) must adhere. Doc. 4. That

Order explains that within 30 days of lodging of the Administrative Record

and filing of defendant’s answer to the complaint, plaintiff must file his

opening brief setting forth his entitlement to relief. The Record was
lodged and answer filed on July 27, 2018, yet plaintiff failed to file his

opening brief or request more time to do so despite the Court’s order.

Doc. 14. The Court therefore recommended Moss’ complaint be dismissed

on inactivity and, thus, abandonment grounds. Doc. 15. Plaintiff has since

filed an “objection” that, perhaps, he hopes will be reconstrued as an

opening brief. Doc. 16.

      Plaintiff lists six “factor[s] attributing to the need for disability”

benefits. Doc. 16 at 1. He is (1) unable to financially contribute to his

family, preventing him from “feel[ing] as if [he is a] productive member

and head of [his] household”; (2) unable to stand for prolonged periods of

time; (3) unable to repetitively bend and lift, “immediately rais[ing] a red

flag to employers” who “do not want to take on the risk of further injury”

by hiring him; (4) unable to sit for long period of time to travel by car,

plane, train, or bus to visit aging family members or plan a vacation;

(5) waiting for surgery, delayed by Workers’ Compensation, that may

resolve his disabling impairments and permit him to work; and (6) limited

in his ability to fulfill his social and spousal duties. Id. at 1-2.

      That list does not, however, demonstrate any error in the

Administrative Law Judge’s written denial of benefits. At most, Moss

                                        2
waves at a general allegation that his physical ability to work is not as

extensive as the ALJ concluded it to be. Id. But to have this Court review

the Commissioner’s decision, there must be something more than “they

got it wrong.” As set forth in this Court’s General Order, plaintiff must:

  (a) State the issues presented for review, set forth in separate
  numbered paragraphs. In other words -- what did the ALJ get
  wrong?

  (b) Briefly summarize his mental and physical impairments and the
  medical evidence supporting those impairments, with references to
  the pages of the Administrative Record where that medical evidence
  may be found. Meaning -- what evidence did the ALJ have before
  him when he denied benefits?

  (c) Separately and clearly set forth his argument regarding each
  issue, with specific reference to the portion of the record relied upon
  and by citations to statutes, regulations, and cases. Or, how did the
  ALJ get it wrong?

See doc. 4 at 2. Plaintiff apparently wishes to continue to prosecute his

case. See doc. 16. The Court appreciates that plaintiff disagrees with the

ALJ’s conclusion that he is not disabled. His burden, however, is to clearly

identify some mistake (or mistakes) in the administrative record that led

the ALJ to that (incorrect) conclusion. If he is unable to identify any

mistake, there is nothing for this Court to review.

     Crediting plaintiff’s objections as a late attempt to comply with the

Court’s Order, the Court’s Recommendation that the case be dismissed on

                                     3
inactivity grounds is VACATED.          Plaintiff is ORDERED to file his

opening brief complying with the above within 14 days of service of

this order or face a recommendation of dismissal for failure to comply

with a Court order. See Fed. R. Civ. P. 41(b); S.D. Ga. L.R. 41.1(c).; Link

v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (courts have the inherent

authority to dismiss claims for lack of prosecution); Mingo v. Sugar Cane

Growers Co-op, 864 F.2d 101, 102 (11th Cir. 1989); Jones v. Graham, 709

F.2d 1457, 1458 (11th Cir. 1983); Floyd v. United States, CV491-277 (S.D.

Ga. June 10, 1992).

     SO ORDERED, this 29th day of November, 2018.




                                    4
